Exhibit 1 Oi S.A. – In Judicial Reorganization CNPJ/MF nº 76.535.764/0001-43 NIRE 33.3.0029520-8 Publicly-Held Company NOTICE TO THE MARKET Oi S.A. – In Judicial Reorganization (“Company”), pursuant to CVM Instruction No. 358/02, informs its shareholders and the market in general that on August 9, 2017, the Chairman of the Company’s Board of Directors received an Official Letter from the Brazilian National Telecommunications Agency ( Agência Nacional de Telecomunicações ), or Anatel, copy attached herein, and such letter was forwarded to all other Members of the Board of Directors and preliminarily discussed in the Board of Directors’ meeting held that same day. Rio de Janeiro, August 10, 2017 Oi S.A. – In Judicial Reorganization Ricardo Malavazi Martins Chief Financial Officer and Investor Relations Officer SAUS, Quadrant 6, Block H, 10 th Floor, South Wing - Asa Sul, Brasília/DF, Zip Code 70070-940
